DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2021 has been entered.
Status of Claims
Claims 1-2 are amended due to Applicant's amendment dated 09/16/2021.  Claims 1-20 are pending.
Response to Amendment
The objection to claim 1 as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 09/16/2021.
The rejection of claims 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2007/043484 (“Yagi”) is herein revised to reflect the amended claim language due to the Applicant’s amendment dated 09/16/2021. 
The rejection of claims 3, 7-8, 13-14, and 19-20 under 35 U.S.C. 103 as being unpatentable over WO 2007/043484 is not overcome due to the Applicant’s amendment dated 09/16/2021. The rejection is maintained. 
The rejection of claims 4 and 15 under 35 U.S.C. 103 as being unpatentable over WO 2007/043484 in view of “Emission Color Tuning and Deep Blue Dopant Materials on 1,6-Bis(N-phenyl-p-not overcome due to the Applicant’s amendment dated 09/16/2021. The rejection is maintained. 
The rejection of claims 5 and 16 under 35 U.S.C. 103 as being unpatentable over WO 2007/043484 in view of “Novel Fluorene-Based Blue Emitters for High Performance OLEDs” by Saitoh et al. is not overcome due to the Applicant’s amendment dated 09/16/2021. The rejection is maintained. 
The rejection of claims 6, 9-10, and 17-18 under 35 U.S.C. 103 as being unpatentable over WO 2007/043484 in view of Buesing et al. US 2013/0032764 A1 is not overcome due to the Applicant’s amendment dated 09/16/2021. The rejection is maintained. 
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over WO 2007/043484 in view of “Emission Color Tuning and Deep Blue Dopant Materials on 1,6-Bis(N-phenyl-p-(R)-phenylamino)pyrene” by Wee et al. and Buesing et al. US 2013/0032764 A1 is not overcome due to the Applicant’s amendment dated 09/16/2021. The rejection is maintained.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over WO 2007/043484 in view of “Novel Fluorene-Based Blue Emitters for High Performance OLEDs” by Saitoh et al. and Buesing et al. US 2013/0032764 A1 is not overcome due to the Applicant’s amendment dated 09/16/2021. The rejection is maintained. 
The rejections of claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, and 6-12 of copending Application No. 16/076,576 is maintained as the instant application is not in condition for allowance.	
Response to Arguments
Applicant’s arguments on pages 11-19 of the reply dated 09/16/2021 with respect to the rejection of claims 1-20 as set forth in the previous Office Action have been fully considered but they are not persuasive
Applicant's argument – On pages 11-14 of the reply, Applicant argues that the compound 87 taught by Yagi 
    PNG
    media_image1.png
    385
    592
    media_image1.png
    Greyscale
does not read on the amended claims, as Ar1 to Ar4 of the claimed general formulas (1) and (1a) have been amended to exclude carbazole from their definitions.
Examiner's response –The amended claim recites that “Ar1 to Ar4 may be the same or different, and represent a substituted or unsubstituted group selected from the group consisting of phenyl, biphenylyl…”. Additionally in the instant specification, a “substitutent” may be phenyl and may bind to each other to form a ring via a linking group such as a monosubstituted amino group (instant ¶ [0036]). Accordingly, the groups corresponding to Ar1 and Ar4 in the cited compound 87 of Yagi is considered to read on a substituted phenyl or substituted biphenyl.
Claim Objections
Claims 2, 5-6, and 9-12 are objected to because of the following informalities:  
Claim 2 refers to the claimed formula as “general formula (1a)” and “[Chemical Formula 2]”. To prevent confusion, it is recommended to refer to the claimed formula by a single name, either general formula (1a) or Chemical Formula 2.
Claim 5 refers to the claimed formula as “general formula (2)” and “[Chemical Formula 3]”. To prevent confusion, it is recommended to refer to the claimed formula by a single name, either general formula (2) or Chemical Formula 3.
Claims 6 and 9-12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the following: 

    PNG
    media_image2.png
    42
    884
    media_image2.png
    Greyscale

As the claim is cut off, it is unclear what the limitation of claim 20 is. For purposes of examination, claim 20 is interpreted as previously presented in the claims filed on 02/09/2021, as shown below:

    PNG
    media_image3.png
    88
    855
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2007/043484—English translation obtained by Global Dossier, English translation hereinafter known as (“Yagi”).
Regarding claims 1 and 2, Yagi teaches an organic electroluminescence element containing a carbazole-containing compound (¶ [0001]), wherein the carbazole-containing compound is particularly suitably for hole transport layers (¶ [0099]) and is represented by general formula 1 (¶ [0006]), shown below:

    PNG
    media_image4.png
    261
    422
    media_image4.png
    Greyscale
(¶ [0007]).
Yagi teaches different configurations of the organic electroluminescence element including configuration 6: anode/hole injection layer/hole transport layer/light emission layer/hole blocking layer (electron transport layer)/electron injection layer/cathode (¶ [0097]).
Yagi teaches specific examples of general formula 1 (¶ [0065], Table 1), including compound 87 having the following substituents 
    PNG
    media_image5.png
    80
    562
    media_image5.png
    Greyscale
 (pg. 15) which results in the following structure: 
    PNG
    media_image1.png
    385
    592
    media_image1.png
    Greyscale
.
Per claims 1 and 2, compound 87 reads on the claimed Chemical Formula 1 and 1a wherein:
A1 and Ar4 each represent a substituted phenyl group, and Ar2 and Ar3 each represent an unsubstituted phenyl group, and Ar5 represents an unsubstituted aromatic heterocyclic group;
Ar6 to Ar8 each represent a hydrogen atom; and
n1 represents 0.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroshi et al. JP 2002356462 A—English translation obtained by Global Dossier, hereinafter referred to as (“Hiroshi”).
Regarding claims 1-2, Hiroshi teaches an organic electroluminescence element having a long life wherein the organic electroluminescence element comprises a compound represented by general 
    PNG
    media_image6.png
    208
    327
    media_image6.png
    Greyscale
(¶ [0017]-[0020]). Hiroshi teaches the organic EL element has the structure of an anode, a hole transport layer, a light emitting layer, an electron transport layer, and a cathode, in this order (¶ [0039]). Hiroshi teaches a compound having the structure above is particularly effective when used as a hole transport material and light emitting layer (¶ [0041]).
Hiroshi teaches specific examples of general formula (I) including compound 5-28
    PNG
    media_image7.png
    147
    254
    media_image7.png
    Greyscale
(¶ [0078] and pg. 19). Per claims 1-2, compound 5-28 reads on the claimed general formula 1 and general formula 1a wherein:
Ar1 and Ar3 represent unsubstituted phenyl groups and Ar2 and Ar4 represent substituted phenyl groups;
Ar5 represent an unsubstituted aromatic hydrocarbon group;
Ar6 to Ar8 each represent hydrogen atoms; and
n1 is 0.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 7-8, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/043484—English translation obtained by Global Dossier, English translation hereinafter known as (“Yagi”).
Regarding claim 3, Yagi teaches the organic electroluminescence element of claim 1, as described above. Yagi teaches a method for obtaining high-efficiency blue and green mixed light emission using doping, wherein the dopant is a strong fluorescent dye of green to blue (¶ [0238]). Yagi further teaches an organic EL laminated structure comprising a blue light emitting layer that contains a blue fluorescent dye (¶ [0239]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a blue fluorescent dye in the organic electroluminescent element of Yagi, because one of ordinary skill in the art would reasonably have expected the elements of the blue fluorescent dye and the organic electroluminescence element to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claims 7-8, 13-14, and 19-20, Yagi teaches the organic electroluminescence element of claims 1-3, as described above. Yagi teaches a method for obtaining high-efficiency blue and green mixed light emission using a dopant and a host material (¶ [0238]). Yagi teaches the host may include light emitting materials listed in paragraphs [0232]-[0237] (¶ [0238]) including 
    PNG
    media_image8.png
    104
    265
    media_image8.png
    Greyscale
 (¶ [0235]), which comprises an anthracene group.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a host in the organic electroluminescent element of 
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a host having the specific structure described above, because it would have been choosing from a list of suitable host materials, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the light emitting layer of the organic electroluminescence element of Yagi and possessing the benefits taught by Yagi.  One of ordinary skill in the art would have been motivated to produce additional light emitting layers comprising hosts having the benefits taught by Yagi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/043484—English translation obtained by Global Dossier, English translation hereinafter known as (“Yagi”)—as applied to claim 3 above, further in view of “Emission Color Tuning and Deep Blue Dopant Materials Based on 1,6-Bis(N-phenyl-p-(R)-phenylamino)pyrene” by Wee et al. (“Wee”).
Regarding claim 4, 
Wee teaches pyrene derivatives are useful for fluorescent blue-emitting materials because the absorption and emission spectra of pyrene can be tuned by systematic substitution at the 1-,2-,3-,6-,7-, and 8- positions, and exhibit high quantum efficiency and high carrier mobility (pg. 8472, second column, first paragraph). Wee specifically teaches pyrene derivatives having the structure of 
    PNG
    media_image9.png
    118
    208
    media_image9.png
    Greyscale
 (Scheme 1). Wee teaches the pyrene derivative 2CN is a promising blue-emitting material for the preparation of highly efficient deep blue devices (pg. 8475, first column, first paragraph). As seen from the structure of 2CN in Scheme 1, 2CN is a triarylamine-containing compound.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a pyrene derivative as the blue fluorescent dopant in the organic electroluminescence element of Yagi, based on the teaching of Wee. The motivation for doing so would have been to use a blue fluorescent dopant having tenability, high quantum efficiency, and high carrier mobility, as taught by Wee.
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically use 2CN as the fluorescent dopant, because it would have been choosing a specific pyrene derivate, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the blue fluorescent dopant in the light emitting layer of the organic electroluminescence element of Yagi and possessing the benefits taught by Wee.  One of ordinary skill in the art would have been motivated to produce additional devices comprising pyrene derivatives having the benefits taught by Wee in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 15, Yagi in view of Wee teaches the organic electroluminescence element of claim 4, as described above. Yagi teaches a method for obtaining high-efficiency blue and green mixed 
    PNG
    media_image8.png
    104
    265
    media_image8.png
    Greyscale
 (¶ [0235]), which comprises an anthracene group.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a host in the organic electroluminescent element of Yagi in view of Wee, because one of ordinary skill in the art would reasonably have expected the elements of the host and the organic electroluminescence element to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose the host having the specific structure described above, because it would have been choosing from a list of suitable host materials, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the light emitting layer of the organic electroluminescence element of Yagi in view of Wee and possessing the benefits taught by Yagi.  One of ordinary skill in the art would have been motivated to produce additional light emitting layers comprising hosts having the benefits taught by Yagi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/043484—English translation obtained by Global Dossier, English translation hereinafter known as (“Yagi”) as applied to claims 1 and 3 above, further in view of “Novel Fluorene-Based Blue Emitters for High Performance OLEDs” by Saitoh et al. (“Saitoh”).
Regarding claim 5, Yagi teaches the organic electroluminescence element of claim 3, as described above in paragraph 18. Yagi fails to teach a specific example of a blue fluorescent dopant that reads on claimed Chemical Formula 3. However, Yagi does teach the blue dopant may have be fluorescent dye similar to the one used as the hosts described in paragraphs [0232]-[0237] (¶ [0238]). The majority of the hosts in paragraphs [0232]-[0237] are triarylamine-containing compounds (¶ [0238]).
Saitoh teaches examples of high performance blue-emitting fluorescent compounds for organic light-emitting diodes including BDT3FL (pg. 150, Introduction), having the structure of 
    PNG
    media_image10.png
    96
    334
    media_image10.png
    Greyscale
(pg. 151, 2-2. Fluorene backbone as a blue emitter), which is a triarylamine-containing compound. Saitoh teaches BDT3FL used as a dopant in a device resulted in deep-blue emission while maintaining high power efficiency at high luminance and also resulted in a very low turn-on voltage (pg. 152, first paragraph and pg. 153, Conclusion).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use BDT3FL as the blue fluorescent dopant in the organic electroluminescence element of Yagi, based on the teaching of Saitoh.  The motivation for doing so would have been to obtain an organic electroluminescence element with a deep-blue emission while maintaining high power efficiency at high luminance with a low turn-on voltage, as taught by Saitoh.
The blue fluorescent dopant of the organic electroluminescence element of Yagi in view of Saitoh reads on the claimed Chemical Formula 3 wherein:
A1
Ar9 and Ar10 each represent a substituted aromatic hydrocarbon group;
R1, R3, and R4 represent hydrogen atoms, and R2 represents a substituted condensed polycyclic aromatic group;
R5 to R7 represent hydrogen atoms; and 
R8 and R9 each represent an alkyl of 1 carbon atom.
Regarding claim 16, Yagi in view of Saitoh teaches the organic electroluminescence element of claim 5, as described above. Yagi teaches a method for obtaining high-efficiency blue and green mixed light emission using a dopant and a host material (¶ [0238]). Yagi teaches the host may include light emitting materials listed in paragraphs [0232]-[0237] (¶ [0238]) including 
    PNG
    media_image8.png
    104
    265
    media_image8.png
    Greyscale
 (¶ [0235]), which comprises an anthracene group.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a host in the organic electroluminescent element of Yagi, because one of ordinary skill in the art would reasonably have expected the elements of the host and the organic electroluminescence element to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose the host having the specific structure described above, because it would have been choosing from a list of suitable host materials, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the light emitting layer of the organic electroluminescence element of Yagi in view of Saitoh and possessing the benefits taught by Yagi.  One of ordinary skill in the art would have been motivated to . 
Claims 6, 9-10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/043484—English translation obtained by Global Dossier, English translation hereinafter known as (“Yagi”) as applied to claims 1-4 above, further in view of Buesing et al. US 2013/0032764 A1 (“Buesing”).
Regarding claims 6 and 9-10, Yagi teaches the organic electroluminescence element of claims 1-3, as described above. Yagi teaches examples of the hole blocking (electron transport) material (¶ [0169]), which do not read on the claimed Chemical Formula 4. However, Yagi does not teach the hole blocking materials are limited to the examples.
Buesing teaches pyrimidine derivatives according to formula (I) 
    PNG
    media_image11.png
    146
    236
    media_image11.png
    Greyscale
and to organic electroluminescent devices comprising said pyrimidine derivatives as electron transport material (abstract), wherein the Pym of formula (I) may be represented by formula (3) 
    PNG
    media_image12.png
    113
    127
    media_image12.png
    Greyscale
(¶ [0011]). Buesing teaches using the pyrimidines according to formula (I) as electron transport materials makes it possible to simultaneously obtain high efficiencies and long lifetimes and in addition, the operating voltage can be reduced significantly, which results in higher power efficiencies (¶ [0007]).
Buesing teaches examples of formula (I) including compound 16 
    PNG
    media_image13.png
    377
    374
    media_image13.png
    Greyscale
 (pg. 11). Buesing fails to teach an example like compound 16 wherein the highlighted phenyl group 
    PNG
    media_image14.png
    2
    394
    media_image14.png
    Greyscale
is heterocyclic. However, Buesing does teach R9 to R11 may be an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms (¶ [0014]), wherein an aromatic or heteroaromatic ring system is taken to mean systems in which a plurality of aryl or heteroaryl groups are linked to one another by single bonds (¶ [0020]), and is derived from groups including benzene and pyridine (¶ [0021]). Buesing 
    PNG
    media_image15.png
    422
    220
    media_image15.png
    Greyscale
(pg. 9) wherein R10 is a heteroaromatic ring system comprising pyridine.
Therefore, given the general formula and teachings of Buesing, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl group of Buesing with a pyridine group, because Buesing teaches the variable R11
The electron transport material of Yagi in view of Buesing has the structure of 
    PNG
    media_image16.png
    524
    508
    media_image16.png
    Greyscale
, which reads on the claimed Chemical Formula 4 wherein:
Ar11 represents a substituted condensed polycyclic aromatic group;
Ar12 represents a substituted aromatic hydrocarbon group and Ar13 is a hydrogen atom;
Ar14 represents an unsubstituted aromatic heterocyclic group; and
R10 to R13 represent hydrogen atoms.
Regarding claims 17-18, Yagi in view of Buesing teaches the organic electroluminescence element of claims 6 and 9, as described above. Yagi teaches a method for obtaining high-efficiency blue and green mixed light emission using a dopant and a host material (¶ [0238]). Yagi teaches the host may 
    PNG
    media_image17.png
    114
    264
    media_image17.png
    Greyscale
(¶ [0235]), which comprises an anthracene group.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a host in the organic electroluminescent element of Yagi, because one of ordinary skill in the art would reasonably have expected the elements of the host and the organic electroluminescence element to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose the host having the specific structure described above, because it would have been choosing from a list of suitable host materials, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the light emitting layer of the organic electroluminescence element of Yagi in view of Buesing and possessing the benefits taught by Yagi.  One of ordinary skill in the art would have been motivated to produce additional light emitting layers comprising hosts having the benefits taught by Yagi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/043484—English translation obtained by Global Dossier, English translation hereinafter known as (“Yagi”) in view of “Emission Color Tuning and Deep Blue Dopant Materials Based on 1,6-Bis(N-phenyl-p-(R)-phenylamino)pyrene” by Wee et al. (“Wee”) as applied to claim 4 above, further in view of Buesing et al. US 2013/0032764 A1 (“Buesing”).
Regarding claim 11, Yagi in view of Wee teaches the organic electroluminescence element of claim 4, as described above in paragraph 24. Yagi teaches examples of the hole blocking (electron transport) material (¶ [0169]), which do not read on the claimed Chemical Formula 4. However, Yagi does not teach the hole blocking materials are limited to the examples.
Buesing teaches pyrimidine derivatives according to formula (I) 
    PNG
    media_image11.png
    146
    236
    media_image11.png
    Greyscale
and to organic electroluminescent devices comprising said pyrimidine derivatives as electron transport material (abstract), wherein the Pym of formula (I) may be represented by formula (3) 
    PNG
    media_image12.png
    113
    127
    media_image12.png
    Greyscale
(¶ [0011]). Buesing teaches using the pyrimidines according to formula (I) as electron transport materials makes it possible to simultaneously obtain high efficiencies and long lifetimes and in addition, the operating voltage can be reduced significantly, which results in higher power efficiencies (¶ [0007]).
Buesing teaches examples of formula (I) including compound 16 
    PNG
    media_image13.png
    377
    374
    media_image13.png
    Greyscale
 (pg. 11). Buesing fails to teach an example like compound 16 wherein the highlighted phenyl group 
    PNG
    media_image14.png
    2
    394
    media_image14.png
    Greyscale
is heterocyclic. However, Buesing does teach R9 to R11 may be an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms (¶ [0014]), wherein an aromatic or heteroaromatic ring system is taken to mean systems in which a plurality of aryl or heteroaryl groups are linked to one another by single bonds (¶ [0020]), and is derived from groups including benzene and pyridine (¶ [0021]). Buesing 
    PNG
    media_image15.png
    422
    220
    media_image15.png
    Greyscale
(pg. 9) wherein R10 is a heteroaromatic ring system comprising pyridine.
Therefore, given the general formula and teachings of Buesing, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl group of Buesing with a pyridine group, because Buesing teaches the variable R11
The electron transport material of Yagi in view of Wee and Buesing has the structure of 
    PNG
    media_image16.png
    524
    508
    media_image16.png
    Greyscale
, which reads on the claimed Chemical Formula 4 wherein:
Ar11 represents a substituted condensed polycyclic aromatic group;
Ar12 represents a substituted aromatic hydrocarbon group and Ar13 is a hydrogen atom;
Ar14 represents an unsubstituted aromatic heterocyclic group; and
R10 to R13 represent hydrogen atoms.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/043484—English translation obtained by Global Dossier, English translation hereinafter known as (“Yagi”) in view of “Novel Fluorene-Based Blue Emitters for High Performance OLEDs” by Saitoh et al. (“Saitoh”) as applied to claim 5 above, and further in view of Buesing et al. US 2013/0032764 A1 (“Buesing”).
Regarding claim 12, Yagi in view of Saitoh teaches the organic electroluminescence element of claim 5, as described above in paragraph 32. Yagi teaches examples of the hole blocking (electron transport) material (¶ [0169]), which do not read on the claimed Chemical Formula 4. However, Yagi does not teach the hole blocking materials are limited to the examples.
Buesing teaches pyrimidine derivatives according to formula (I) 
    PNG
    media_image11.png
    146
    236
    media_image11.png
    Greyscale
and to organic electroluminescent devices comprising said pyrimidine derivatives as electron transport material (abstract), wherein the Pym of formula (I) may be represented by formula (3) 
    PNG
    media_image12.png
    113
    127
    media_image12.png
    Greyscale
(¶ [0011]). Buesing teaches using the pyrimidines according to formula (I) as electron transport materials makes it possible to simultaneously obtain high efficiencies and long lifetimes and in addition, the operating voltage can be reduced significantly, which results in higher power efficiencies (¶ [0007]).
Buesing teaches examples of formula (I) including compound 16 
    PNG
    media_image13.png
    377
    374
    media_image13.png
    Greyscale
 (pg. 11). Buesing fails to teach an example like compound 16 wherein the highlighted phenyl group 
    PNG
    media_image14.png
    2
    394
    media_image14.png
    Greyscale
is heterocyclic. However, Buesing does teach R9 to R11 may be an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms (¶ [0014]), wherein an aromatic or heteroaromatic ring system is taken to mean systems in which a plurality of aryl or heteroaryl groups are linked to one another by single bonds (¶ [0020]), and is derived from groups including benzene and pyridine (¶ [0021]). Buesing 
    PNG
    media_image15.png
    422
    220
    media_image15.png
    Greyscale
(pg. 9) wherein R10 is a heteroaromatic ring system comprising pyridine.
Therefore, given the general formula and teachings of Buesing, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl group of Buesing with a pyridine group, because Buesing teaches the variable R11
The electron transport material of Yagi in view of Saitoh and Buesing has the structure of 
    PNG
    media_image16.png
    524
    508
    media_image16.png
    Greyscale
, which reads on the claimed Chemical Formula 4 wherein:
Ar11 represents a substituted condensed polycyclic aromatic group;
Ar12 represents a substituted aromatic hydrocarbon group and Ar13 is a hydrogen atom;
Ar14 represents an unsubstituted aromatic heterocyclic group; and
R10 to R13 represent hydrogen atoms.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. JP 2002356462 A—English translation obtained by Global Dossier, hereinafter referred to as (“Hiroshi”) as applied to claim 1 above, and further in view of Polikarpov, Eugene, and Mark E. Thompson. "Achieving high efficiency in organic light-emitting devices." Material Matters 2.3 (2007): 21-23. (“Polikarpov”) and Wee, Kyung-Ryang, et al. "Emission color tuning and deep blue dopant materials based on 1, 6-bis (N-phenyl-p-(R)-phenylamino) pyrene." The Journal of organic chemistry 74.21 (2009): 8472-8475. (“Wee”).
Regarding claims 3-4, Hiroshi teaches the organic EL element of claim 1, as described above beginning in paragraph 28. As discussed above, Hiroshi teaches a compound having the structure of general formula (I) is particularly effective when used as a hole transport material and light emitting layer (¶ [0041]). Hiroshi additionally teaches a compound having the structure of general formula (I) is preferably in the light emitting layer or hole transport layer and does not require the compound to be present in both layers (¶ [0076]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a compound represented by general formula (I) in the hole transporting layer and not the light emitting layer, because it would have been choosing a specific layer for the compound to be present, which would have been a choice from a finite number of identified, predictable solutions of an organic EL element of Hiroshi and possessing the benefits taught by Hiroshi.  One of ordinary skill in the art would have been motivated to produce additional organic EL elements comprising compounds of general formula (I) in various layers having the benefits taught by Hiroshi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Hiroshi fails to teach the light emitting layer comprises a dopant.
In the analogous art of OLEDs, Polikarpov teaches two-component emissive layers with emitter molecules doped into an appropriate host matrix increase the device efficiency by improving the level of charge recombination and exciton confinement in the emissive layer, which also eliminates self-quenching of the emitting dopants (pg. 2, first paragraph).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for the light emitting layer to be a two-component light 
The organic EL element of Hiroshi in view of Polikarpov fails to teach wherein the light emitting layer comprises a blue light emitting dopant. However, Hiroshi does teach the organic EL element may produce blue light (¶ [0179]) and the light emitting layer may comprise a fluorescent compound (¶ [0071]).
Wee teaches pyrene derivatives are useful for fluorescent blue-emitting materials because the absorption and emission spectra of pyrene can be tuned by systematic substitution at the 1-,2-,3-,6-,7-, and 8- positions, and exhibit high quantum efficiency and high carrier mobility (pg. 8472, second column, first paragraph). Wee specifically teaches pyrene derivatives having the structure of 
    PNG
    media_image9.png
    118
    208
    media_image9.png
    Greyscale
 (Scheme 1). Wee teaches the pyrene derivative 2CN is a promising blue-emitting material for the preparation of highly efficient deep blue devices (pg. 8475, first column, first paragraph). As seen from the structure of 2CN in Scheme 1, 2CN is a triarylamine-containing compound.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a pyrene derivative as the emitter in the organic EL element of Hiroshi in view of Polikarpov, based on the teaching of Wee. The motivation for doing so would have been to use a blue fluorescent dopant having tenability, high quantum efficiency, and high carrier mobility, as taught by Wee.
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically use 2CN as the emitter, because it would have been choosing a specific pyrene derivate, which would have been a choice from a finite number of . 

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. JP 2002356462 A—English translation obtained by Global Dossier, hereinafter referred to as (“Hiroshi”) as applied to claim 1 above, and further in view of Polikarpov, Eugene, and Mark E. Thompson. "Achieving high efficiency in organic light-emitting devices." Material Matters 2.3 (2007): 21-23. (“Polikarpov”) and Saitoh, Akihito, et al. "11.2: Novel Fluorene‐Based Blue Emitters for High Performance OLEDs." SID Symposium Digest of Technical Papers. Vol. 35. No. 1. Oxford, UK: Blackwell Publishing Ltd, 2004. (“Saitoh”).
Regarding claim 3 and 5, Hiroshi teaches the organic EL element of claim 1, as described above. As discussed above, Hiroshi teaches a compound having the structure of general formula (I) is particularly effective when used as a hole transport material and light emitting layer (¶ [0041]). Hiroshi additionally teaches a compound having the structure of general formula (I) is preferably in the light emitting layer or a hole transport layer and does not require the compound to be present in both layers (¶ [0076]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a compound represented by general formula (I) in the hole transporting layer and not the light emitting layer, because it would have been choosing a specific layer for the compound to be present, which would have been a choice from a finite number of identified, predictable solutions of an organic EL element of Hiroshi and possessing the benefits taught  
Hiroshi fails to teach the light emitting layer comprises a dopant.
In the analogous art of OLEDs, Polikarpov teaches two-component emissive layers with emitter molecules doped into an appropriate host matrix increase the device efficiency by improving the level of charge recombination and exciton confinement in the emissive layer, which also eliminates self-quenching of the emitting dopants (pg. 2, first paragraph).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for the light emitting layer to be a two-component light emitting layer, wherein a host matrix is doped with an emitter, based on the teaching of Polikarpov.  The motivation for doing so would have been to increase the organic EL element efficiency, as taught by Polikarpov.
The organic EL element of Hiroshi in view of Polikarpov fails to teach wherein the light emitting layer comprises a blue light emitting dopant. However, Hiroshi does teach the organic EL element may produce blue light (¶ [0179]) and the light emitting layer may comprise a fluorescent compound (¶ [0071]).
Saitoh teaches examples of high performance blue-emitting fluorescent compounds for organic light-emitting diodes including BDT3FL (pg. 150, Introduction), having the structure of 
    PNG
    media_image10.png
    96
    334
    media_image10.png
    Greyscale
(pg. 151, 2-2. Fluorene backbone as a blue emitter), which is a triarylamine-containing compound. Saitoh teaches BDT3FL used as a dopant in a 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use BDT3FL as the emitter in the organic EL element of Hiroshi in view of Polikarpov, based on the teaching of Saitoh.  The motivation for doing so would have been to obtain an organic EL element with a deep-blue emission while maintaining high power efficiency at high luminance with a low turn-on voltage, as taught by Saitoh.
The blue fluorescent dopant of the organic electroluminescence element of Hiroshi in view of Polikarpov and Saitoh reads on the claimed Chemical Formula 3 wherein:
A1 represents a divalent group of a substituted condensed polycyclic aromatic;
Ar9 and Ar10 each represent a substituted aromatic hydrocarbon group;
R1, R3, and R4 represent hydrogen atoms, and R2 represents a substituted condensed polycyclic aromatic group;
R5 to R7 represent hydrogen atoms; and 
R8 and R9 each represent an alkyl of 1 carbon atom.


Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. JP 2002356462 A—English translation obtained by Global Dossier, hereinafter referred to as (“Hiroshi”) as applied to claim 1 above, and further in view of Buesing et al. US 2013/0032764 A1 (“Buesing”).
Regarding claims 6 and 9
Buesing teaches pyrimidine derivatives according to formula (I) 
    PNG
    media_image11.png
    146
    236
    media_image11.png
    Greyscale
and to organic electroluminescent devices comprising said pyrimidine derivatives as electron transport material (abstract), wherein the Pym of formula (I) may be represented by formula (3) 
    PNG
    media_image12.png
    113
    127
    media_image12.png
    Greyscale
(¶ [0011]). Buesing teaches using the pyrimidines according to formula (I) as electron transport materials makes it possible to simultaneously obtain high efficiencies and long lifetimes and in addition, the operating voltage can be reduced significantly, which results in higher power efficiencies (¶ [0007]).
Buesing teaches examples of formula (I) including compound 16 
    PNG
    media_image13.png
    377
    374
    media_image13.png
    Greyscale
 (pg. 11). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use an electron transport material represented by formula (I) of Buesing in the electron transport layer of Hiroshi. The motivation for doing so would have 
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select compound 16 as the electron transport material, because it would have been choosing a specific compound represented by formula (I), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the electron transport material in the electron transport layer of the organic EL element of Hiroshi in view of Buesing and possessing the benefits taught by Buesing.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula (I) having the benefits taught by Buesing in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Buesing fails to teach an example like compound 16 wherein the highlighted phenyl group 
    PNG
    media_image14.png
    2
    394
    media_image14.png
    Greyscale
is heterocyclic. However, Buesing does teach R9 to R11 may be an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms (¶ [0014]), wherein an aromatic or heteroaromatic ring system is taken to mean systems in which a plurality of aryl or heteroaryl groups are linked to one another by single bonds (¶ [0020]), and is derived from groups 
    PNG
    media_image15.png
    422
    220
    media_image15.png
    Greyscale
(pg. 9) wherein R10 is a heteroaromatic ring system comprising pyridine.
Therefore, given the general formula and teachings of Buesing, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl group of Buesing with a pyridine group, because Buesing teaches the variable R11
The electron transport material of Hiroshi in view of Buesing has the structure of 
    PNG
    media_image16.png
    524
    508
    media_image16.png
    Greyscale
, which reads on the claimed Chemical Formula 4 wherein:
Ar11 represents a substituted condensed polycyclic aromatic group;
Ar12 represents a substituted aromatic hydrocarbon group and Ar13 is a hydrogen atom;
Ar14 represents an unsubstituted aromatic heterocyclic group; and
R10 to R13 represent hydrogen atoms.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. JP 2002356462 A—English translation obtained by Global Dossier, hereinafter referred to as (“Hiroshi”)—in view of Polikarpov, Eugene, and Mark E. Thompson. "Achieving high efficiency in organic light-emitting devices." Material Matters 2.3 (2007): 21-23. (“Polikarpov”) and Wee, Kyung-Ryang, et al. "Emission color tuning and deep blue dopant materials based on 1, 6-bis (N-phenyl-p-(R)-phenylamino) pyrene." The Journal of organic chemistry 74.21 (2009): 8472-8475. (“Wee”) as applied to claims 3-4 above, and further in view of Buesing et al. US 2013/0032764 A1 (“Buesing”).
Regarding claims 10-11, Hiroshi in view of Polikarpov and Wee teach the organic EL element of claims 3-4, as described above. As discussed above, Hiroshi teaches the organic EL element comprises an electron transport layer (¶ [0039]) but fails to teach preferred materials for the electron transport layer.
Buesing teaches pyrimidine derivatives according to formula (I) 
    PNG
    media_image11.png
    146
    236
    media_image11.png
    Greyscale
and to organic electroluminescent devices comprising said pyrimidine derivatives as electron transport material (abstract), wherein the Pym of formula (I) may be represented by formula (3) 
    PNG
    media_image12.png
    113
    127
    media_image12.png
    Greyscale
(¶ [0011]). Buesing teaches using the pyrimidines according to formula (I) as electron transport materials makes it possible to simultaneously obtain high efficiencies and long lifetimes and in addition, the operating voltage can be reduced significantly, which results in higher power efficiencies (¶ [0007]).
Buesing teaches examples of formula (I) including compound 16 
    PNG
    media_image13.png
    377
    374
    media_image13.png
    Greyscale
 (pg. 11). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use an electron transport material represented by formula (I) of Buesing in the electron transport layer of Hiroshi in view of Polikarpov and Wee. The motivation for doing so would have been to simultaneously obtain high efficiencies and long lifetimes, reduce operating voltage, and increase power efficiencies, as taught by Buesing.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select compound 16 as the electron transport material, because it would have been choosing a specific compound represented by formula (I), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the electron transport material in the electron transport layer of the organic EL element of Hiroshi in view of Polikarpov, Wee, and Buesing and possessing the benefits taught by Buesing.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula (I) having the benefits taught by Buesing in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Buesing fails to teach an example like compound 16 wherein the highlighted phenyl group 
    PNG
    media_image14.png
    2
    394
    media_image14.png
    Greyscale
is heterocyclic. However, Buesing does teach R9 to R11 may be an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms (¶ [0014]), wherein an aromatic or heteroaromatic ring system is taken to mean systems in which a plurality of aryl or heteroaryl groups are linked to one another by single bonds (¶ [0020]), and is derived from groups including benzene and pyridine (¶ [0021]). Buesing further teaches compound 10 
    PNG
    media_image15.png
    422
    220
    media_image15.png
    Greyscale
(pg. 9) wherein R10 is a heteroaromatic ring system comprising pyridine.
Therefore, given the general formula and teachings of Buesing, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl group of Buesing with a pyridine group, because Buesing teaches the variable R11 may suitably be selected as a pyridine.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as electron transporting material in the electron transport 
The electron transport material of Hiroshi in view of Polikarpov, Wee, Buesing has the structure of 
    PNG
    media_image16.png
    524
    508
    media_image16.png
    Greyscale
, which reads on the claimed Chemical Formula 4 wherein:
Ar11 represents a substituted condensed polycyclic aromatic group;
Ar12 represents a substituted aromatic hydrocarbon group and Ar13 is a hydrogen atom;
Ar14 represents an unsubstituted aromatic heterocyclic group; and
R10 to R13 represent hydrogen atoms.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. JP 2002356462 A—English translation obtained by Global Dossier, hereinafter referred to as (“Hiroshi”)—in view of Polikarpov, Eugene, and Mark E. Thompson. "Achieving high efficiency in organic light-emitting devices." Material Matters 2.3 (2007): 21-23. (“Polikarpov”) and Saitoh, Akihito, et al. "11.2: Novel Fluorene‐Based Blue Emitters for High Performance OLEDs." SID Symposium Digest of Technical Papers. Vol. 35. No. 1. Oxford, UK: Blackwell Publishing Ltd, 2004. (“Saitoh”) as applied to claims 3 and 5 above, and further in view of Buesing et al. US 2013/0032764 A1 (“Buesing”).
Regarding claims 10 and 12, Hiroshi in view of Polikarpov and Saitoh teach the organic EL element of claims 3 and 5, as described above. As discussed above, Hiroshi teaches the organic EL element comprises an electron transport layer (¶ [0039]) but fails to teach preferred materials for the electron transport layer.
Buesing teaches pyrimidine derivatives according to formula (I) 
    PNG
    media_image11.png
    146
    236
    media_image11.png
    Greyscale
and to organic electroluminescent devices comprising said pyrimidine derivatives as electron transport material (abstract), wherein the Pym of formula (I) may be represented by formula (3) 
    PNG
    media_image12.png
    113
    127
    media_image12.png
    Greyscale
(¶ [0011]). Buesing teaches using the pyrimidines according to formula (I) as electron transport materials makes it possible to simultaneously obtain high efficiencies and long lifetimes and in addition, the operating voltage can be reduced significantly, which results in higher power efficiencies (¶ [0007]).
Buesing teaches examples of formula (I) including compound 16 
    PNG
    media_image13.png
    377
    374
    media_image13.png
    Greyscale
 (pg. 11). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use an electron transport material represented by formula (I) of Buesing in the electron transport layer of Hiroshi in view of Polikarpov and Saitoh. The motivation for doing so would have been to simultaneously obtain high efficiencies and long lifetimes, reduce operating voltage, and increase power efficiencies, as taught by Buesing.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select compound 16 as the electron transport material, because it would have been choosing a specific compound represented by formula (I), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the electron transport material in the electron transport layer of the organic EL element of Hiroshi in view of Polikarpov, Saitoh, and Buesing and possessing the benefits taught by Buesing.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula (I) having the benefits taught by Buesing in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Buesing fails to teach an example like compound 16 wherein the highlighted phenyl group 
    PNG
    media_image14.png
    2
    394
    media_image14.png
    Greyscale
is heterocyclic. However, Buesing does teach R9 to R11 may be an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms (¶ [0014]), wherein an aromatic or heteroaromatic ring system is taken to mean systems in which a plurality of aryl or heteroaryl groups are linked to one another by single bonds (¶ [0020]), and is derived from groups including benzene and pyridine (¶ [0021]). Buesing further teaches compound 10 
    PNG
    media_image15.png
    422
    220
    media_image15.png
    Greyscale
(pg. 9) wherein R10 is a heteroaromatic ring system comprising pyridine.
Therefore, given the general formula and teachings of Buesing, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl group of Buesing with a pyridine group, because Buesing teaches the variable R11 may suitably be selected as a pyridine.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as electron transporting material in the electron transport 
The electron transport material of Hiroshi in view of Polikarpov, Saitoh, Buesing has the structure of 
    PNG
    media_image16.png
    524
    508
    media_image16.png
    Greyscale
, which reads on the claimed Chemical Formula 4 wherein:
Ar11 represents a substituted condensed polycyclic aromatic group;
Ar12 represents a substituted aromatic hydrocarbon group and Ar13 is a hydrogen atom;
Ar14 represents an unsubstituted aromatic heterocyclic group; and
R10 to R13 represent hydrogen atoms.

Claims 7-8, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. JP 2002356462 A—English translation obtained by Global Dossier, hereinafter referred to as (“Hiroshi”) as applied to claim 1 above, and further in view of Polikarpov, Eugene, and Mark E. Thompson. "Achieving high efficiency in organic light-emitting devices." Material Matters 2.3 (2007): 21-23. (“Polikarpov”) and Conley et al. US 2005/0211958 A1 (“Conley”).
Regarding claims 7-8, 13, and 19, Hiroshi teaches the organic EL element of claim 1, as described above. As discussed above, Hiroshi teaches a compound having the structure of general formula (I) is particularly effective when used as a hole transport material and light emitting layer (¶ [0041]). Hiroshi additionally teaches a compound having the structure of general formula (I) is preferably in the light emitting layer or a hole transport layer and does not require the compound to be present in both layers (¶ [0076]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a compound represented by general formula (I) in the hole transporting layer and not the light emitting layer, because it would have been choosing a specific layer for the compound to be present, which would have been a choice from a finite number of identified, predictable solutions of an organic EL element of Hiroshi and possessing the benefits taught by Hiroshi.  One of ordinary skill in the art would have been motivated to produce additional organic EL elements comprising compounds of general formula (I) in various layers having the benefits taught by Hiroshi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Hiroshi fails to teach the light emitting layer comprises a host.
In the analogous art of OLEDs, Polikarpov teaches two-component emissive layers with emitter molecules doped into an appropriate host matrix increase the device efficiency by improving the level of charge recombination and exciton confinement in the emissive layer, which also eliminates self-quenching of the emitting dopants (pg. 2, first paragraph).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for the light emitting layer to be two-component, wherein a 
The organic EL element of Hiroshi in view of Polikarpov fails to teach wherein the light emitting layer comprises a host which is an anthracene derivative.
Conley teaches an electroluminescent device comprising a light emitting layer including an anthracene material providing high luminance yield and improved operational stability (¶ [0011] and Tables 1-8 on pgs. 23-26). Conley teaches the anthracene material is represented by Formula (1) 
    PNG
    media_image18.png
    135
    226
    media_image18.png
    Greyscale
and is used as the host material (¶ [0015] and [0017]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a host material represented by Formula (I) in the organic EL element of Hiroshi in view of Polikarpov, based on the teaching of Conley.  The motivation for doing so would have been to provide high luminance yield and improved operational stability, as taught by Conley.
As the organic EL element of Hiroshi in view of Polikarpov and Conley comprises a host material that is an anthracene material, the limitations of claims 7-8, 13, and 19 are met.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. JP 2002356462 A—English translation obtained by Global Dossier, hereinafter referred to as (“Hiroshi”)—in view of Polikarpov, Eugene, and Mark E. Thompson. "Achieving high efficiency in organic light-emitting devices." Material Matters 2.3 (2007): 21-23. (“Polikarpov”) and Wee, Kyung-Ryang, et al. "Emission color tuning and deep blue dopant materials based on 1, 6-bis (N-phenyl-p-(R)-phenylamino) pyrene." The Journal of organic chemistry 74.21 (2009): 8472-8475. (“Wee”) as applied to claims 3-4 above, and further in view of Conley et al. US 2005/0211958 A1 (“Conley”).
Regarding claims 14-15, Hiroshi in view of Polikarpov and Wee teaches the organic EL element of claims 3-4, as described above. 
The organic EL element of Hiroshi in view of Polikarpov and Wee fails to teach wherein the light emitting layer comprises a host that is an anthracene derivative.
Conley teaches an electroluminescent device comprising a light emitting layer including an anthracene material providing high luminance yield and improved operational stability (¶ [0011] and Tables 1-8 on pgs. 23-26). Conley teaches the anthracene material is represented by Formula (1) 
    PNG
    media_image18.png
    135
    226
    media_image18.png
    Greyscale
and is used as the host material (¶ [0015] and [0017]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a host material represented by Formula (I) in the organic EL element of Hiroshi in view of Polikarpov and Wee, based on the teaching of Conley.  The motivation for doing so would have been to provide high luminance yield and improved operational stability, as taught by Conley.
As the organic EL element of Hiroshi in view of Polikarpov, Wee, and Conley comprises a host material that is an anthracene material, the limitations of claims 14-15 are met.

Claims 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. JP 2002356462 A—English translation obtained by Global Dossier, hereinafter referred to as (“Hiroshi”)—in view of Polikarpov, Eugene, and Mark E. Thompson. "Achieving high efficiency in organic light-emitting devices." Material Matters 2.3 (2007): 21-23. (“Polikarpov”) and Saitoh, Akihito, et al. "11.2: Novel Fluorene‐Based Blue Emitters for High Performance OLEDs." SID Symposium Digest of Technical Papers. Vol. 35. No. 1. Oxford, UK: Blackwell Publishing Ltd, 2004. (“Saitoh”) as applied to claims 3 and 5 above, and further in view of Conley et al. US 2005/0211958 A1 (“Conley”).
Regarding claims 14, 16, and 20, Hiroshi in view of Polikarpov and Saitoh teaches the organic EL element of claims 3 and 5, as described above. 
The organic EL element of Hiroshi in view of Polikarpov and Saitoh fails to teach wherein the light emitting layer comprises a host which is an anthracene derivative.
Conley teaches an electroluminescent device comprising a light emitting layer including an anthracene material providing high luminance yield and improved operational stability (¶ [0011] and Tables 1-8 on pgs. 23-26). Conley teaches the anthracene material is represented by Formula (1) 
    PNG
    media_image18.png
    135
    226
    media_image18.png
    Greyscale
and is used as the host material (¶ [0015] and [0017]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a host material represented by Formula (I) in the organic EL element of Hiroshi in view of Polikarpov and Saitoh, based on the teaching of Conley.  The motivation for doing so would have been to provide high luminance yield and improved operational stability, as taught by Conley.
As the organic EL element of Hiroshi in view of Polikarpov, Saitoh, and Conley comprises a host material that is an anthracene material, the limitations of claims 14, 16, and 20 are met.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. JP 2002356462 A—English translation obtained by Global Dossier, hereinafter referred to as (“Hiroshi”)—in view of Buesing et al. US 2013/0032764 A1 (“Buesing”) as applied to claims 6 and 9 above, and further in view of Polikarpov, Eugene, and Mark E. Thompson. "Achieving high efficiency in organic light-emitting devices." Material Matters 2.3 (2007): 21-23. (“Polikarpov”) and Conley et al. US 2005/0211958 A1 (“Conley”).
Regarding claims 17-18, Hiroshi in view of Buesing teaches the organic EL element of claims 6 and 9, as described above. As discussed above, Hiroshi teaches a compound having the structure of general formula (I) is particularly effective when used as a hole transport material and light emitting layer (¶ [0041]). Hiroshi additionally teaches a compound having the structure of general formula (I) is preferably in the light emitting layer or a hole transport layer and does not require the compound to be present in both layers (¶ [0076]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a compound represented by general formula (I) in the hole transporting layer and not the light emitting layer, because it would have been choosing a specific layer for the compound to be present, which would have been a choice from a finite number of identified, predictable solutions of an organic EL element of Hiroshi in view of Buesing and possessing the benefits taught by Hiroshi.  One of ordinary skill in the art would have been motivated to produce additional organic EL elements comprising compounds of general formula (I) in various layers having the benefits taught by Hiroshi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Hiroshi in view of Buesing fail to teach the light emitting layer comprises a host.
In the analogous art of OLEDs, Polikarpov teaches two-component emissive layers with emitter molecules doped into an appropriate host matrix increase the device efficiency by improving the level of 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for the light emitting layer to be a two-component light emitting layer, wherein a host matrix is doped with an emitter, based on the teaching of Polikarpov.  The motivation for doing so would have been to increase the organic EL element efficiency, as taught by Polikarpov.
The organic EL element of Hiroshi in view of Buesing and Polikarpov fails to teach wherein the light emitting layer comprises a host that is an anthracene derivative.
Conley teaches an electroluminescent device comprising a light emitting layer including an anthracene material providing high luminance yield and improved operational stability (¶ [0011] and Tables 1-8 on pgs. 23-26). Conley teaches the anthracene material is represented by Formula (1) 
    PNG
    media_image18.png
    135
    226
    media_image18.png
    Greyscale
and is used as the host material (¶ [0015] and [0017]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a host material represented by Formula (I) in the organic EL element of Hiroshi in view of Buesing and Polikarpov, based on the teaching of Conley.  The motivation for doing so would have been to provide high luminance yield and improved operational stability, as taught by Conley.
As the organic EL element of Hiroshi in view of Buesing, Polikarpov, and Conley comprises a host material that is an anthracene material, the limitations of claims 17-18 are met.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6-12 of copending Application No. 16/076,586. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of 16/076,586 recites an organic electroluminescence element including at least an anode, a hole injection layer, a hole transport layer, a light emitting layer, an electron transport layer, and a cathode in the stated order, wherein the hole injection layer contains an arylamine compound represented by general formula (1) 
    PNG
    media_image19.png
    101
    285
    media_image19.png
    Greyscale
and general formula (1a) 
    PNG
    media_image20.png
    136
    444
    media_image20.png
    Greyscale
. 16/076,586 recites in claim 1 wherein Ar1 to Ar5 may each represent an aromatic hydrocarbon group, and aromatic heterocyclic group, or a fused polycyclic aromatic group.
‘586 recites specific examples of the aromatic hydrocarbon group, the aromatic heterocyclic group, or the fused polycyclic aromatic group include phenyl, biphenylyl, terphenylyl, naphthyl, anthracenyl, phenanthrenyl, fluorescnyl, indenyl, pyrenyl, perylenyl, fluoranthenyl, triphenylenyl, pyridyl, pyrimidnyl, triazinyl, furyl, pyrrolyl, thienyl, quinolyl, isoquinolyl, benzofuranyl, benzothienyl, indolyl, benzoxazolyl, benzothiazolyl, quinoxalinyl, benzimidazolyl, pyrazolyl, dibenzofuranyl, dibenzothienyl, naphthyridinyl, phenanthrolinyl, acridinyl, and carbolinyl (¶ [0110]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select variables of general formula (1) to arrive at the instant claimed general formula (1) wherein Ar1 to Ar5 are selected from the groups listed above, because it would have been choosing from the list of variables specifically taught, which would have been a choice from a finite number of identified, predictable solutions of a compound possessing the benefits taught by ‘586.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by general formula (1) having the properties taught by ‘586 in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Claim 6 of ‘586 recites the hole transport layer contains the arylamine compound of general formula (1). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the arylamine compound of general formula (1) in the hole transport layer of the organic electroluminescent element of claims 1-2, because one of ordinary skill in the art would reasonably have expected the elements of the arylamine compound and the hole transport layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
With respect to claims 7-12 of ‘586:
16/069,218
16/076,586

    PNG
    media_image21.png
    71
    462
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    80
    445
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    69
    473
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    68
    440
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    340
    469
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    322
    442
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    327
    457
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    91
    443
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    160
    356
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    65
    465
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    62
    438
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    67
    463
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    62
    440
    media_image33.png
    Greyscale



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./
Examiner, Art Unit 1786                                                                                                                                                                                         
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786